IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00179-CV

                    IN THE INTEREST OF M.O., A CHILD


                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. DC-20-51077


                          MEMORANDUM OPINION

      In five issues, the father (Father) of M.O. appeals the trial court’s termination of

his parental rights. We will affirm.

                                  Factual Background

      After a welfare check at M.O.’s home on May 9, 2020, law enforcement contacted

the Department of Family and Protective Services (the Department). Law enforcement

and a Department investigator found M.O. and his three siblings living in egregious

circumstances, and there were signs that M.O. had been physically abused.             The

children were living with their mother (Mother) and the father of the youngest child

(Stepfather 2). The father of the two middle children (Stepfather 1) was incarcerated.

      Father also was incarcerated when the children were removed. Father fled the
State of Texas with an outstanding warrant for a conviction for domestic violence

against Mother while M.O. was an infant. Father was subsequently incarcerated in

Oregon from March 22, 2019 until April 9, 2021.

       At the conclusion of the final termination hearing, the trial court found that

Father had violated the Family Code by failing to support M.O., a violation of

subsection (F), and by failing to complete court ordered services, a violation of

subsection (O). TEX. FAM. CODE ANN. § 161.001(b)(1)(F), (O). The trial court further

found that termination was in M.O.’s best interest.

       Father is the sole appellant in this case. Mother, Stepfather 1, and Stepfather 2

voluntarily relinquished their parental rights and have not appealed. Father does not

seek possessory or managing conservatorship of M.O., but the opportunity to attempt

to initiate a relationship with M.O. and to avoid termination of his parental rights.

                                        Issue One

       In his first issue, Father argues that he was essentially denied the right to counsel

because he was not notified of the identity of his appointed attorney in a timely manner.

AUTHORITY

       Section 107.013 mandates that counsel be appointed to an indigent parent of a

child who responds in opposition to termination of his parental rights by the

Department. See TEX. FAM. CODE ANN. § 107.013. The statute does not provide a time

frame within which counsel should be appointed. Id.; see also In re M.J.M.L., 31 S.W.3d

347, 354 (Tex. App.—San Antonio 2000, pet. denied).

DISCUSSION

In re M.O.                                                                              Page 2
       The record reflects that an attorney was appointed to represent Father, despite

issues with notification of the appointment and communication with the attorney.

Because Father was provided a court-appointed attorney, and the statute does not

provide a time frame within which counsel should be appointed, Father’s first issue is

overruled. See TEX. FAM. CODE ANN. § 107.013; M.J.M.L., 31 S.W.3d at 354.

                                         Issue Two

       In his second issue, Father asserts that the trial court erred when it denied his

request to extend the final termination hearing and dismissal date.

AUTHORITY

       A trial court's ruling on a motion for extension is reviewed for an abuse of

discretion. In re K.-A.B.M., 551 S.W.3d 275, 283 (Tex. App.—El Paso 2018, no pet.). A

trial court abuses its discretion when it acts “without reference to any guiding rules or

principles.”   In re M-I L.L.C., 505 S.W.3d 569, 574 (Tex. 2016) (quoting Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985), cert. denied, 476 U.S. 1159,

106 S.Ct. 2279, 90 L.Ed.2d 721 (1986)); see also In re J.S.S., 594 S.W.3d 493, 500 (Tex.

App.—Waco 2019, pet. denied). The trial court's judgment will be reversed “when it

acts arbitrarily, unreasonably, or without reference to legal principles.” Berkel & Co.

Contractors, Inc. v. Lee, 612 S.W.3d 280, 287 (Tex. 2020).

       The trial court may maintain a suit on the court's docket after the one-year period

mandated by the Family Code if the court makes a finding that “extraordinary

circumstances    necessitate   the   child   remaining       in   the   temporary   managing

conservatorship of the department and that continuing the appointment of the

In re M.O.                                                                             Page 3
department as temporary managing conservator is in the best interest of the child.”

TEX. FAM. CODE ANN. § 263.401(b).         A circumstance such as incarceration is not

necessarily an “extraordinary circumstance” that merits an extension. See In re M.S., 602

S.W.3d 676, 680 (Tex. App.—Texarkana 2020, no pet.) (parent's incarceration generally

viewed as parent's fault and not extraordinary circumstance).

DISCUSSION

       Father’s attorney did not specifically identify any “extraordinary circumstances”

to justify an extension of the deadlines beyond Father’s incarceration as required by the

Family Code. See TEX. FAM. CODE ANN. § 263.401(b). As a result, the trial court did not

abuse its discretion in denying the oral request for an extension. Father’s second issue

is, therefore, overruled.

                                       Issue Three

       Father asserts in his third issue that the evidence is factually insufficient to

support a finding that he failed to support M.O. during the period required by

subsection (F). The Department notes that it is not challenging Father’s third issue.

AUTHORITY

       To support termination under subsection (F), the Department must prove by

clear and convincing evidence that a parent “failed to support the child in accordance

with the parent’s ability during a period of one year ending within six months of the

date of the filing of the petition.” TEX. FAM. CODE ANN. § 161.001(b)(1)(F).

DISCUSSION


In re M.O.                                                                          Page 4
       There is nothing in the record to reflect that Father had the ability to support

M.O. while he was incarcerated. Father’s third issue is sustained.

                                         Issue Four

       Father’s fourth issue challenges the legal and factually sufficiency of the evidence

supporting termination of his parental rights under subsection (O).

AUTHORITY

       In a proceeding to terminate the parent-child relationship brought under section

161.001, the Department must establish by clear and convincing evidence two elements:

(1) that one or more acts or omissions enumerated under section 161.001(b)(1), termed a

predicate violation, were committed; and (2) that termination is in the best interest of

the child. TEX. FAM. CODE ANN. § 161.001(b)(1), (2); In re S.L., 421 S.W.3d 34, 37 (Tex.

App.—Waco 2013, no pet.).        “Clear and convincing evidence” is defined as “that

measure or degree of proof that will produce in the mind of the trier of fact a firm belief

or conviction as to the truth of the allegations sought to be established.” In re K.M.L.,

443 S.W.3d 101, 112 (Tex. 2014) (quoting TEX. FAM. CODE ANN. § 101.007).

       The standards of review for legal and factual sufficiency in cases involving the

termination of parental rights are well established and will not be repeated here. See In

re J.F.C., 96 S.W.3d 256, 264-68 (Tex. 2002) (legal sufficiency); In re C.H., 89 S.W.3d 17, 25

(Tex. 2002) (factual sufficiency); see also In re J.O.A., 283 S.W.3d 336, 344-45 (Tex. 2009).

We give due deference to the factfinder's findings and must not substitute our

judgment for that of the factfinder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The



In re M.O.                                                                              Page 5
factfinder is the sole judge “of the credibility of the witnesses and the weight to give

their testimony.” Jordan v. Dossey, 325 S.W.3d 700, 713 (Tex. App.—Houston [1st Dist.]

2010, pet. denied).

       When no findings of fact or conclusions of law are filed following a bench trial,

the trial court's judgment implies all findings necessary to support it. See Missouri

Pacific R.R. Co. v. Limmer, 299 S.W.3d 78, 84 n.29 (Tex. 2009) (citing Pharo v. Chambers

Cnty., 922 S.W.2d 945, 948 (Tex. 1996)); see also In re D.Z., 583 S.W.3d 284, 295 (Tex.

App.—Houston [14th Dist.] 2019, no pet.). “[W]here a reporter's record is filed, as in

this case, these implied findings are not conclusive, and an appellant may challenge

them by raising both legal and factual sufficiency of the evidence issues.” In re G.B. II,

357 S.W.3d 382, 385 n.1 (Tex. App.—Waco 2011, no pet.). Although the trial court did

not file separate findings of fact and conclusions of law in this case, the trial court did

make findings and conclusions in the final order of termination.

       Subsection 161.001(b)(1)(O) provides that a parent’s rights may be terminated if

the Department proves by clear and convincing evidence that:           (1) the child was

removed under chapter 262 of the Texas Family Code for abuse or neglect; (2) the child

has been in the permanent or temporary conservatorship of the Department for at least

nine months; and (3) the parent failed to comply with a court order specifically

establishing the actions necessary for the parent to obtain the return of the child. TEX.

FAM. CODE ANN. § 161.001(b)(1)(O); see also In re V.A.G., No. 04-19-00449-CV, 2019 WL

5927451, at *2 (Tex. App.—San Antonio, no pet.) (mem. op.). Father challenges only the

third element—that he failed to comply with a court order.

In re M.O.                                                                           Page 6
        “[W]hether a parent has done enough under the family-services plan to defeat

termination under subpart (O) is ordinarily a fact question.” In re S.M.R., 434 S.W.3d

576, 584 (Tex. 2014).

       “Texas courts generally take a strict approach to subsection (O)'s
       application.” In re S.J.R.-Z., 537 S.W.3d 677, 690 (Tex. App.—San Antonio
       2017, pet. denied) (quoting In re C.A.W., No. 01-16-00719-CV, 2017 WL
       929540, at *4 (Tex. App.—Houston [1st Dist.] Mar. 9, 2017, no pet.) (mem.
       op.)). “Courts do not measure the ‘quantity of failure’ or ‘degree of
       compliance’ ” with a court order. Id. (quoting In re D.N., 405 S.W.3d 863,
       877 (Tex. App.—Amarillo 2013, no pet.)). “A parent's failure to complete
       one requirement of her family service plan supports termination under
       subsection (O).” In re D.D.R., No. 04-18-00585-CV, 2019 WL 360657, at *2
       (Tex. App.—San Antonio Jan. 30, 2019, pet. denied) (mem. op.) (internal
       quotation marks and brackets omitted) (quoting In re J.M.T., 519 S.W.3d
       258, 267 (Tex. App.—Houston [1st Dist.] 2017, pet. denied)).

V.A.G., 2019 WL 5927451, at *2.

       The burden of complying with a court order is on the parent, even if the parent is

incarcerated. Thompson v. Tex. Dep’t of Family & Protective Srvs., 176 S.W.3d 121, 127

(Tex. App.—Houston [1st Dist.] 2004, pet. denied). In other words, incarceration is not

a legal excuse or defense to a parent’s failure to comply with a service-plan order. See

K.C. v. Tex. Dep’t of Family & Protective Srvs., No. 03-17-00184-CV, 2017 WL 3585255, at *2

(Tex. App.—Austin Aug. 17, 2017, no pet.) (mem. op.).

       Generally, the only defense to a failure to complete a service plan under

subsection (O) is found in section 161.001(d), which provides:

       (d) A court may not order termination under Subsection (b)(1)(O) based
       on the failure by the parent to comply with a specific provision of a court
       order if a parent proves by a preponderance of evidence that:

              (1) the parent was unable to comply with specific provisions of the
       court order; and

In re M.O.                                                                           Page 7
              (2) the parent made a good faith effort to comply with the order
       and the failure to comply with the order is not attributable to any fault of
       the parent.

TEX. FAM. CODE ANN. § 161.001(d). The trial court specifically found in its final order of

termination that Father had not proved either of the foregoing.

DISCUSSION

       Father does not dispute that he did not complete the requirements of the court-

ordered family service plan, but argues that he was not provided a reasonable

opportunity to comply with the court-ordered family service plan, citing In re J.W., 615

S.W.3d 454, 464 (Tex. App.—Texarkana 2020, no pet.) (quoting In re A.Q.W., 395 S.W.3d

285, 289 (Tex. App.—San Antonio 2013, no pet.)).             However, the “reasonable

opportunity” is applicable to a violation of subsection (N).          There is no such

requirement in subsection (O).

       Additionally, the record does not reflect that Father was unable to comply with

specific provisions of a court order or that the failure to comply with the order is not

attributable to any fault on his part. Father testified that he was unable to provide

documentation to the Department regarding the services he had completed because he

“had too much on his plate.” Further, Father testified that he had an active warrant in

Texas after he absconded with four months left on his probation and that he had not

taken measures to address the warrant. The evidence before the trial court was legally

and factually sufficient to support the finding that Father violated subsection (O).

Father’s fourth issue is overruled.


In re M.O.                                                                            Page 8
                                         Issue Five

       In his fifth issue, Father contends that the evidence is legally and factually

insufficient to establish that termination of his parental rights is in M.O.’s best interest.

AUTHORITY

       In determining the best interest of a child, a number of factors have been

consistently considered which were set out in the Texas Supreme Court’s Holley

opinion. Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). This list is not exhaustive,

but simply indicates factors that have been or could be pertinent. Id. at 372. There is no

requirement that all of the factors be proved as a condition precedent to termination,

and the absence of evidence regarding some factors does not preclude a factfinder from

determining that termination is in a child’s best interest.          C.H., 89 S.W.3d at 27.

Evidence establishing one of the predicate grounds under section 161.001(b)(1) also may

be relevant to determining the best interest of the child. Id. at 27-28.

DISCUSSION

       M.O., who was six years old at the time of trial, did not recognize Father as his

father as M.O. had no contact with Father since M.O. was an infant. M.O. believed his

Father was in jail and was a bad man, although that belief may have been fostered by

Mother and M.O.’s maternal grandmother (Grandmother).                 After the Department

removed M.O. and his siblings, M.O. and his brothers were placed with Grandmother,

with whom M.O. had a bond.             The caseworker testified that M.O. characterizes

Grandmother’s home as safe and that M.O. is very attached to his siblings.

Grandmother testified that she wanted to adopt all three brothers.

In re M.O.                                                                              Page 9
       Father and Mother testified that Father had a history of illegal drug use. Father

testified that a reason he left Texas, besides the outstanding warrant, was to make a

fresh start. However, Father’s propensity to criminal behavior accompanied him to

Oregon, resulting in his incarceration there for another offense that the caseworker

testified had elements of domestic violence. Father also testified that he had a criminal

history including a DWI conviction and arrests for burglary of a habitation and assault

causing bodily injury/domestic violence in addition to the assault conviction against

Mother.

       M.O.’s counselor testified that introducing Father into M.O.’s life would be

harmful emotionally since Father was basically a stranger to M.O. M.O. was also

dealing with the changes and adjustments in his life from being removed from Mother’s

custody and placed with Grandmother.           M.O.’s counselor and the Department

caseworker believed that Grandmother provided a safe and suitable home for M.O. and

had no concerns with M.O.’s placement in Grandmother’s custody.            Grandmother

desired to adopt all three brothers, and M.O.’s counselor believed it was “very

important” that M.O. be included in the adoption. The counselor believed it would be

difficult for M.O. to understand why he was not chosen for adoption even though he

was residing in the same home. The counselor noted that it would result in M.O.

feeling “unloved, unequal, [and] unworthy,” that could turn into a lot of issues as he

grew older.

       The trial court could have found that Father’s history of domestic violence and

illegal drug use supported a finding that termination was in M.O.’s best interest. See In

In re M.O.                                                                        Page 10
re M.R.H., No. 10-21-00231-CV, 2021 WL 5638847, at *4 (Tex. App.—Waco Dec. 1, 2021,

no pet.) (citing Ray v. Burns, 832 S.W.2d 431, 435 (Tex. App.—Waco 1992, no writ) (“Past

is prologue.”)) (history of domestic violence and illegal drug use). Such a history can

contribute to an unstable lifestyle and is relevant in determining present and future

danger to a child’s physical and emotional well-being. In re N.J.H., 575 S.W.3d 822, 832

(Tex. App.—Houston [1st Dist.] 2018, pet. denied).

       Considering all of the Holley factors, the evidence was factually and legally

sufficient for the trial court to conclude that termination was in M.O.’s best interest. We

overrule Father’s fifth issue.

                                        Conclusion

         We sustain Father’s third issue, overrule Father’s first, second, fourth, and fifth

issues, and affirm the judgment of the trial court.



                                          MATT JOHNSON
                                          Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith,
Affirmed
Opinion delivered and filed April 6, 2022
[CV06]




In re M.O.                                                                           Page 11